Citation Nr: 0924264	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg amputation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1968, and then served in the Marine Corps Reserves.  The 
Veteran contends he was enroute to inactive duty for training 
on the morning of January 26, 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded the claim in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Part of this duty requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id.

The Veteran contends that while enroute to Inactive Duty for 
Training (IDT), he was involved in a motor vehicle accident, 
which resulted in the amputation of his left leg.  
Accordingly, the Veteran maintains that he is entitled to 
service connection for his left leg amputation.  

The record shows the Veteran in this case changed his name in 
1975, such that his name during service was different from 
his current name.  Unfortunately, it appears various requests 
for government records were made using the Veteran's current 
name as the identifier.  Requests should be made using the 
Veteran's name in service as the identifier.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appropriate repository, (e.g. NPRC) and 
request any reports (e.g. line of duty, 
report of investigation) related to the 
Veteran's January 25/26, 1969 motor 
vehicle accident.  Additionally, a request 
should be made to the Defense Finance and 
Accounting Service for the Veteran's 
military pay records.  Both requests 
should be made using the Veteran's name 
prior to its change in 1975 and his 
service number.  Efforts to obtain records 
from a Federal department or agency should 
end only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Moreover, any negative response 
should be in writing and associated with 
the Veteran's claims folder.  

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




